UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 16, 2013 COLONIAL FINANCIAL SERVICES, INC. (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 001-34817 (Commission File Number) 90-0183739 (I.R.S. Employer Identification No.) 2745 S. Delsea Drive, Vineland, New Jersey (Address of principal executive offices) (Zip Code) (856) 205-0058 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders was held on May 16, 2013.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposal is described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 15, 2013.The final result of the stockholder votes is as follows: Proposal 1 – Election of Directors The stockholders approved the election of directors as follows: Edward J. Geletka For Withhold Broker non-votes Hugh J. McCaffrey For Withhold Broker non-votes Paul J. Ritter, III For Withhold Broker non-votes Proposal 2 – Ratification of the Independent Registered Public Accounting Firm The stockholders ratified the appointment of ParenteBeard, LLC as independent registered public accounting firm for the year ending December 31, 2013 as follows: For Against Abstain 30 Broker non-votes - Proposal 3 – Advisory, non-binding resolution to approve the executive compensation described in the Proxy Statement The stockholders approved an advisory, non-binding resolution to approve the executive compensation described in the Proxy Statement: For Against Abstain Broker non-votes Proposal4 – Advisory, non-binding resolution with respect to the frequency that stockholders will vote on our executive compensation The stockholders voted on an advisory, non-binding resolution with respect to the frequency that stockholders will vote on our executive compensation, as follows: For 1 Year For 2 Years For 3 Years Abstain Broker non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLONIAL FINANCIAL SERVICES, INC. Date:May 17, 2013 By:/s/ Edward J. Geletka Edward J. Geletka President and Chief Executive Officer
